DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8, and 13-14) in the reply filed on 5/25/22 is acknowledged.
Claims 9-12, and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/22.

Drawings
The drawings are objected to because in FIG. 2, and 3, elements 12, 13 point to the same layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 thru 8, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In lines 9-10 of claim 1, the applicant states “the ceramic main body is provided with silicon nitride phases and a glass phase formed between the silicon nitride phases,” is unclear because it appears that the glass phase is also made of silicon nitride and is not a different material than the silicon nitride phase.  It appears the silicon nitride phase is actually a “solid” or “crystal” phase (i.e. silicon nitride crystal or grain) still made of silicon nitride.  Appropriate clarification and/or correction are required.
Claim 5 recites the limitation "insulating substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	In view of the 112 rejection above, claim(s) 1, 3, 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumino et al. 6,107,638 in view of Kaga et al. US 2011/0176277 A1.  Sumino discloses (see, for example, FIG. 1) a ceramic/aluminum bonded body 1 comprising a ceramic member 2, aluminum member 4, aluminum oxide layer 3.  In column 27 and TABLE 3, Sumino discloses (see, for example, Example 18) the intermediate layer (aluminum oxide layer) 3 being made of AlO and the metal circuit plate (aluminum member) being made of Al.  In column 13, lines 21-25, Sumino discloses the ceramic substrate being 33% crystalline and therefore inherently includes an amorphous phase (i.e. glass phase).  Sumino does not clearly disclose the ceramic main body being provided with silicon nitride phases and a glass phase formed between the silicon nitride phases, and Al being present in a portion of the glass phase of the ceramic main body at an interface with the aluminum nitride layer or the aluminum oxide layer.  However, Kaga discloses (see, for example, Fig. 2) a silicon nitride substrate comprising a silicon nitride phase 11, and amorphous phase (i.e. glass phase) 12 wherein the glass phase 12 is between the silicon nitride phase 11.  It would have been obvious to one of ordinary skill in the art to have the ceramic main body being provided with silicon nitride phases and a glass phase formed between the silicon nitride phases, and Al being present in a portion of the glass phase of the ceramic main body at an interface with the aluminum nitride layer or the aluminum oxide layer in order to keep a high level of bending strength and improve thermal conductivity.  Regarding the limitation “Al is present in a portion of the glass phase of the ceramic main body at an interface with the aluminum nitride layer or the aluminum oxide layer”, because the aluminum oxide layer 3 of Sumino is above and directly contacting the ceramic main body 2, it is inherent in the combination of Sumino and Kaga that some aluminum from the aluminum oxide layer interacts and mixes with the amorphous phase of the silicon nitride substrate.
	Regarding claims 3, and 6, see the rejection for claim 1 above.

7.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumino et al. 6,107,638 in view of Kaga et al. US 2011/0176277 A1as applied to claims 1, 3, 5, 6, and 8 above, and further in view of Nishimoto et al. US 2015/0255419 A1.  Sumino in view of Kaga does not clearly disclose an LED element.  However, Nishimoto discloses (see, for example, FIG. 1) a body 1 comprising an LED element 3.  In FIG. 5, Nishimoto further discloses an LED element 101.  It would have been obvious to one of ordinary skill in the art to have an LED element in order to use the bonded body in a robust device such as a light emitting device according to the preferences of the user.  Also see 112 rejection above.
 
8.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumino et al. 6,107,638 in view of Kaga et al. US 2011/0176277 A1as applied to claims 1, 3, 5, 6, and 8 above, and further in view of Matsuyama US 2017/0256483 A1.  Sumino in view of Kaga does not clearly disclose the aluminum nitride layer.  However, Matsuyama discloses (see, for example, FIG. 4A and paragraph [0046]) a body comprising an aluminum nitride layer 2 over a ceramic substrate 1.  It would have been obvious to one of ordinary skill in the art to have an aluminum nitride layer in order to have a layer of strong insulation and thermal conductivity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
9.	Claims 2, 4, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:  The references of record, either singularly or in combination, do not teach or suggest at least a ceramic/aluminum bonded body comprising the aluminum nitride layer has a first aluminum nitride layer having a nitrogen concentration of 50 atom% or more and 80 atom% or less and having a nitrogen concentration gradient in a thickness direction, and a second aluminum nitride layer having a nitrogen concentration of 30 atom% or more and less than 50 atom% in order from the ceramic main body.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
July 8, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815